UNITRIN, INC.

2002 STOCK OPTION PLAN

Amended and Restated

 

1. PURPOSE

The purpose of the Unitrin, Inc. 2002 Stock Option Plan is to secure for
Unitrin, Inc. and its shareholders the benefits arising from stock ownership by
selected executive and other key employees of Unitrin, Inc. or its subsidiaries
or affiliates and such other persons as the Committee (as defined hereafter) may
from time to time determine.

2. DEFINITIONS

As used herein, the following words or terms have the meanings set forth below:

"Affiliate"

means any person or entity controlled directly or indirectly by the Company,
whether by equity ownership, contract or otherwise and shall include direct and
indirect subsidiaries of the Company and mutual companies the management of
which is controlled by the Company or its subsidiaries.



"Board"

means the Board of Directors of the Company.



"Code"

means the Internal Revenue Code of 1986, as amended from time to time, or any
successor statute.



"Committee"

means the Compensation Committee of the Board or any successor committee. The
Committee shall be composed of two or more persons who qualify both as "outside
directors" under Section 162(m) of the Code and related regulations and
"non-employee directors" under Rule 16b-3 of the Securities Exchange Act of
1934, or any successor provisions.



"Common Stock"

means the common stock of the Company.



"Company"

means Unitrin, Inc., a Delaware corporation.



"Constructive or Actual Delivery"

means either: (i) presentation to the Company of a recent brokerage account
statement or other written evidence satisfactory to the Committee evidencing
beneficial ownership by the Participant of Shares other than Shares held in
401(k), pension, IRA or similar accounts, or (ii) physical delivery of
certificates evidencing Shares, properly indorsed for transfer to the Company or
with an appropriately executed stock power.



"Disability"

or "Disabled" refers to a physical or mental condition that: (i) would qualify a
Participant for benefits under a long-term disability insurance plan under which
such Participant is covered, or (ii) in the absence of any such plan, would
cause such Participant to be unable to substantially perform his or her duties
as an employee, director, consultant or advisor, as the case may be.



"Exercise Price"

means the price at which the Shares underlying an Option may be purchased upon
exercise of the Option.



"Fair Market Value,"

as used to refer to the price of a Share on a particular day, means the closing
price for a Share for that day as subsequently reported in The Wall Street
Journal, or if no prices are quoted for that day, the last preceding day on
which such prices are quoted (or, if for any reason no such price is available,
in such other manner as the Committee may deem appropriate to reflect the fair
market value of a Share.)



"ISO"

means an Option that satisfies the requirements of Code Section 422(b) and any
regulations promulgated thereunder from time to time, or any successor
provisions thereto.



"Mature Shares"

means Shares that satisfy the following requirements:



(i) have been owned by a Participant free of any encumbrances, vesting
requirements or similar restrictions for at least six (6) months; and

(ii) have not been exchanged or surrendered by Constructive or Actual Delivery
in full or partial payment of the Exercise Price and/or the related tax
withholding obligations arising out of an Option exercise within the previous
six months.

"Non-Qualified Option"

means an Option that does not satisfy the requirements for an ISO.



"Option"

means an option granted to a Participant under this Plan to purchase a
designated number of Shares.



"Option Agreement"

means an agreement between the Company and a Participant evidencing the terms
and conditions of a particular Option.



"Participant"

means an individual selected by the Committee to receive an Option or Stock
Appreciation Right under the Plan.



"Representative"

means an executor, administrator, guardian, trustee or other representative of a
Participant who has legal authority to exercise such Participant's Options or
Stock Appreciation Rights on behalf of such Participant or such Participant's
estate.



"Restorative Option"

means an Option granted to a Participant under Section 8 of the Plan.



"Retirement"

or "Retires" means the termination of a Participant's employment with the
Company and/or its subsidiaries or affiliates after attaining age 55.



"Shares"

means shares of the Common Stock.



"Stock Appreciation Right"

means a right of the type described in Section 9 of the Plan.



"Substantial Cause"

means (a) the commission of a criminal act against, or in derogation of, the
interests of the Company or its subsidiaries or affiliates; (b) knowingly
divulging confidential information about the Company or its subsidiaries or
affiliates to a competitor or to the public or using such information for
personal gain, including, without limitation, by trading in Company securities
on the basis of material, non-public information; or (c) the performance of any
similar action that the Committee, in its sole discretion, may deem to be
sufficiently injurious to the interests or reputation of the Company or its
subsidiaries or affiliates to constitute substantial cause for the termination
of services by a Participant as an employee, director, consultant or advisor.
Nothing in this Plan shall be construed to imply that a Participant's employment
or other relationship with the Company or its subsidiaries or affiliates may
only be terminated for Substantial Cause.



3. THE COMMITTEE

The Plan shall be administered by the Committee, which shall have authority:

 i.   to construe and interpret the Plan and to prescribe, amend and rescind
      rules and regulations relating to the Plan;
 ii.  to make all determinations as to eligibility pursuant to Section 5(a) of
      the Plan;
 iii. to grant Options and Stock Appreciation Rights as more fully described in
      Section 5(b) below;
 iv.  to make adjustments or modifications to, or to waive, the terms of any
      outstanding Options or Stock Appreciation Rights, provided that such
      actions are consistent with the terms of the Plan and do not adversely
      affect or impair the rights under such Options or Stock Appreciation
      Rights;
 v.   to approve and determine the duration of leaves of absence which may be
      granted to Participants without constituting a termination of their
      employment for the purposes of the Plan; and
 vi.  to make all other determinations necessary or advisable for the
      administration of the Plan.

All determinations and interpretations made by the Committee shall be binding
and conclusive on all Participants and their Representatives, successors in
interest and beneficiaries. Any action of the Committee with respect to
administration of the Plan shall be taken at a meeting of the Committee at which
a quorum is present or by written consent of its members.

4. SHARES SUBJECT TO PLAN

Subject to adjustment as provided in Section 13(a) hereof, the maximum number of
Shares that may be issued pursuant to the exercise of Options and Stock
Appreciation Rights shall not exceed five million (5,000,000) Shares in total.
The maximum number of Shares that may be issued to an individual Participant
under the Plan shall be one-third of such total. If any Option granted under the
Plan shall expire or terminate for any reason (other than surrender at the time
of exercise of a related Stock Appreciation Right), without having been
exercised in full, the unpurchased Shares subject thereto shall again be
available for grant under the Plan. Any Shares that are used by Constructive or
Actual Delivery as full or partial payment for the Exercise Price of an Option
and/or the withholding taxes arising from the exercise of such Option, or that
are withheld from the Shares that would otherwise be issued upon exercise of
such Option in full or partial payment of such withholding taxes, shall in each
case be added to the aggregate number of Shares available for issuance under
this Plan.

5. ELIGIBILITY AND GRANTING AUTHORITY

a) Eligibility. The following persons shall be eligible to receive grants of
Options or Stock Appreciation Rights under this Plan:

(i) executive and other key employees of the Company or of any subsidiary or
affiliate of the Company who are selected by and in the sole discretion of: (a)
the Committee or, (b) if applicable, an executive officer of the Company who has
been delegated such authority in accordance with Section 5(b)(ii) below; and

(ii) any key person selected by the Committee in its sole discretion who renders
services to: (i) the Company or a Company subsidiary or affiliate as a member of
its board of directors, or (ii) the Company or a Company subsidiary or affiliate
as a consultant or advisor pursuant to a written agreement.

Any persons selected pursuant to Section 5(a)(ii) above shall only be eligible
to receive Non-Qualified Options (including Restorative Options issued with
respect to such Options).

b) Granting Authority. Subject to the provisions of the Plan, the authority and
discretion to determine the Participants to whom and the time or times at which
Options shall be granted, whether an Option will be an ISO or a Non-Qualified
Option, whether to couple a Stock Appreciation Right with an Option and the
terms and conditions of such Right, the number of Shares to be subject to each
Option, the Exercise Price, the number of installments, if any, in which each
Option may vest, the expiration date of each Option and all other terms and
conditions of each Option shall reside with the following persons:

(i) the Committee; and

(ii) if authorized by a resolution adopted by the Board, one or more executive
officers of the Company may be delegated such authority and discretion, provided
that no such officer may grant Options or Rights to himself or herself or to any
officer of the Company who is subject to the reporting and short-swing liability
provisions of Section 16 of the Securities Exchange Act of 1934.

6. TERMS OF OPTIONS

a) Duration. Each Option and all rights associated therewith, shall expire on
such date as the Committee may determine, subject to earlier termination as
provided in this Plan. All Options granted under this Plan shall be granted on
or before February 1, 2012, except for Restorative Options which may continue to
be granted after February 1, 2012 until the expiration dates of the original
Options from which such Restorative Options arose, subject in all events to the
limitations in Section 8(b).

b) Exercise Price

. The Exercise Price for each Share that is the subject of an Option shall be
determined by the Committee and shall not be less than the Fair Market Value of
a Share on the date of grant, subject to adjustment pursuant to Section 13.



c) Vesting. Each Option granted under this Plan shall vest and be exercisable in
such installments, if any, during the period prior to its expiration date as the
Committee shall determine, and, unless otherwise specified in an Option
Agreement, no Option shall be exercisable for at least six months after grant
except in the case of the death or Disability of the Participant.

d) Non-Transferability.

Unless otherwise provided in an Option Agreement, an Option (and any
accompanying Stock Appreciation Right) shall not be transferable by the
Participant, either voluntarily or by operation of law, except by will or the
laws of descent and distribution, and shall be exercisable during the
Participant's lifetime only by the Participant (or, in the case of the
incapacity of the Participant, by the Participant's Representative) regardless
of any community property interest therein of the spouse of the Participant, or
such spouse's successors in interest. If the spouse of the Participant shall
have acquired a community property interest in such Option (or accompanying
Stock Appreciation Right), the Participant, or the Participant's Representative,
may exercise the Option (or accompanying Stock Appreciation Right) on behalf of
the spouse of the Participant or such spouse's successors in interest.



e) Option Agreements.

The terms of each Option granted pursuant to this Plan shall be evidenced by an
Option Agreement in a form approved by the Committee and signed by both the
Company and the Participant, except that a Restorative Option may be evidenced
by a certificate or statement issued by the Company that recites the essential
terms of such Option.



7. EXERCISE OF OPTIONS AND STOCK APPRECIATION RIGHTS



a) Notice by Participant. Each Participant (or such Participant's
Representative) who desires to exercise an Option or Stock Appreciation Right
shall give advance written notice of such exercise to the Company in such form
as may be prescribed from time to time by the Committee or the management of the
Company.





b) Payment for Exercises of Options. Before shares will be issued in connection
with an Option exercise, the Exercise Price of an Option shall be paid in full
by: (i) check payable to the order of the Company; (ii) Constructive or Actual
Delivery of Mature Shares; (iii) electronic transfer of funds to an account of
the Company; or (iv) any combination of the foregoing. Mature Shares used by
Constructive or Actual Delivery to satisfy the Exercise Price of an Option shall
be valued at their Fair Market Value on the date of exercise.



c) Partial Exercises. No Option or Stock Appreciation Right may be exercised for
a fraction of a share and no partial exercise of any Option or Stock
Appreciation Right may be made for less than fifty (50) shares unless the total
number of Shares covered by an Option is less than 50 at the time of exercise or
unless an Option or Stock Appreciation Right is scheduled to expire within six
months of the date of exercise.

d) Withholding Taxes. Upon the exercise of a Non-Qualified Option or a Stock
Appreciation Right, the Company shall have the right to: (i) require such
Participant (or such Participant's Representative) to pay the Company the amount
of any taxes which the Company may be required to withhold with respect to such
exercise, or (ii) deduct from all amounts paid in cash with respect to the
exercise of a Stock Appreciation Right the amount of any taxes which the Company
may be required to withhold with respect to such cash amounts. Subject to the
limitation set forth in the next sentence, a Participant or such Participant's
Representative may elect to satisfy all or any portion of the tax withholding
obligations arising from the exercise of an Option or Stock Appreciation Right
either by: (1) any of the methods described in Section 7(b), or (2) directing
the Company to withhold Shares that would otherwise be issued pursuant to such
exercise. No Participant or Participant's Representative shall have the right to
utilize Constructive or Actual Delivery of Mature Shares or have Shares
withheld, in either case, in excess of the minimum number required to satisfy
applicable tax withholding requirements based on minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes. Shares used
in either of the foregoing ways to satisfy tax withholding obligations will be
valued at their Fair Market Value on the date of exercise.

e) Exercise of Stock Appreciation Rights.

Exercises of Stock Appreciation Rights shall be done in accordance with
provisions of Sections 7(a) and 9.



8. RESTORATIVE OPTIONS

a) Grant and Terms of Restorative Options.

Subject to Section 8(b), a Restorative Option to purchase Shares will be granted
to a Participant in connection with the exercise of an Option if: (i) the
Participant elects to pay some or all of the Exercise Price of the Option (the
"Underlying Option") and/or any related withholding taxes by Constructive or
Actual Delivery of Mature Shares (or, in the case of such taxes, by directing
the Company to withhold Shares that would otherwise be issued upon exercise of
such Underlying Option); and (ii) for Options under original grants made on or
after February 1, 2006, and for Restorative Options relating to such original
grants, the Fair Market Value of a Share on the exercise date exceeds the
Exercise Price of the Underlying Option by at least the percentage set forth in
the Option Agreement. The number of Shares subject to the Restorative Option
shall be equal to the sum of: (a) any Mature Shares used by Constructive or
Actual Delivery to pay the Exercise Price and/or the related withholding taxes,
and (b) any Shares withheld from an exercise in payment of withholding taxes.
The Exercise Price of the Restorative Option shall be equal to the Fair Market
Value of a Share on the date the Underlying Option is exercised. The Restorative
Option shall be fully vested beginning six months after the date of its grant
and shall expire on the expiration date of the Underlying Option. All other
terms of the Restorative Option shall be identical to the terms of the
Underlying Option.



b) Limitations on Restorative Options.

No Restorative Options shall be granted: (i) to any Participant who does not
meet any of the standards for eligibility set forth in Section 5(a) on the date
of exercise of the Underlying Option; (ii) if, on the date of exercise of the
Underlying Option, such Option is scheduled to expire within the period set
forth in the Option Agreement, or, if not specified in the Option Agreement,
within six (6) months; or (iii) for Options under original grants made on or
after February 1, 2006, and for Restorative Options relating to such original
grants, if the Share price on the exercise date does not meet the appreciation
requirement described in Section 8(a)(ii).



9. STOCK APPRECIATION RIGHTS



If deemed appropriate by the Committee, any Option may be coupled with a Stock
Appreciation Right at the time of the grant of the Option, or the Committee may
grant a Stock Appreciation Right to any Participant at any time after granting
an Option to such Participant but prior to the expiration date of such
associated Option. Such Stock Appreciation Right shall be subject to such terms
and conditions consistent with the Plan as the Committee shall impose, provided
that:



(i) A Stock Appreciation Right shall be exercisable to the extent, and only to
the extent, the associated Option is exercisable and shall be exercisable only
for such period as the Committee may determine (which period may expire prior to
the expiration date of the Option);

(ii) A Stock Appreciation Right shall entitle the Participant to surrender to
the Company unexercised the Option to which it is related, or any portion
thereof (subject to Section 7(c)), and to receive from the Company in exchange
therefor that number of Shares (rounded down to the nearest whole number) having
an aggregate value equal to the excess of the Fair Market Value of one Share
over the Exercise Price per Share specified in such Option, multiplied by the
number of Shares subject to the Option, or portion thereof, which is so
surrendered; and

(iii) The Committee may elect to settle, or the Stock Appreciation Right may
permit the Participant to elect to receive (subject to approval by the
Committee), any part or all of the Company's obligation arising out of the
exercise of a Stock Appreciation Right by the payment of cash equal to the
aggregate Fair Market Value of that part or all of the Shares it would otherwise
be obligated to deliver, provided that in no event shall cash be payable to an
officer or director of the Company upon exercise of a Stock Appreciation Right:
(i) if the Stock Appreciation Right was exercised during the first six months of
its term; or (ii) unless the transaction is otherwise exempt from the operation
of Section 16(b) of the Securities Exchange Act of 1934.

10. HOLDING OF COMMON STOCK

At the discretion of the Committee, any Option Agreement may provide that the
Participant, by accepting such Option, represents and agrees, for the
Participant and the Participant's permitted transferees, that none of the shares
purchased upon exercise of the Option or any accompanying Stock Appreciation
Right will be acquired with a view to any sale, transfer or distribution of said
shares in violation of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, or any applicable state "blue sky" laws, and
the Participant shall furnish evidence in form and substance satisfactory to the
Company to that effect, including an indemnification of the Company in the event
of any violation of the Securities Act of 1933 or state blue sky law by such
Participant.

11. CESSATION OF SERVICES

a)

Termination of employment. If a Participant ceases to be an employee of the
Company or any of its subsidiaries or affiliates other than by reason of death,
Disability or Retirement, then the following consequences shall apply:



(i) If the termination of employment was not for Substantial Cause, then the
Participant shall have 90 days from the date of termination in which to exercise
all of his or her Options that were vested on such date and all such Options
which are not exercised within such 90-day period shall expire and be of no
further force or effect. All Options that were not vested on the date of
termination shall immediately expire and be of no further force or effect. A
leave of absence approved in writing by the Committee shall not be deemed a
termination of employment provided that no Option may be exercised during a
leave of absence, except during the first 90 days thereof unless otherwise
consented to in writing by the Committee. The foregoing provisions shall apply
equally to any Stock Appreciation Rights held by the Participant.

(ii) If the termination of employment was for Substantial Cause, then all of the
Participant's outstanding Options (and any accompanying Stock Appreciation
Rights) shall immediately terminate (whether vested or not) as of the date of
such termination and shall be of no further force or effect.

b) Death or Disability

. Effective for original grants made hereunder on or after February 1, 2005, and
for restorative grants relating to such original grants, if a Participant dies
or becomes Disabled while employed by the Company or any of its subsidiaries or
affiliates or while such Participant was providing services as a director,
consultant or advisor to any of such entities, then all Options granted to such
Participant that were outstanding but not vested on such date shall immediately
vest, and the Participant (or his or her Representative) shall have one year
from the date of death or the date the Participant first became Disabled in
which to exercise all vested Options held by such Participant on such date. For
original grants made hereunder prior to February 1, 2005, and for restorative
grants relating to such original grants, if a Participant dies or becomes
Disabled while employed by the Company or any of its subsidiaries or affiliates
or while such Participant was providing services as a director, consultant or
advisor to any of such entities, then the Participant (or his or her
Representative) shall have one year from the date of death or the date the
Participant first became Disabled in which to exercise any Options that were
vested on such date. All Options that were not vested on such date shall
immediately expire and be of no further force or effect. The provisions of this
Section 11(b) shall apply equally to any Stock Appreciation Rights held by the
Participant.



c) Retirement.

If a Participant Retires, the following consequences shall apply:



(i) If the Participant continues to render services to the Company or any of its
subsidiaries or affiliates as a director, or as a consultant or advisor pursuant
to a written agreement, then all Options held by such Participant shall continue
in full force and effect in accordance with their terms for so long as such
Participant continues to satisfy at least one of the eligibility requirements of
Section 5(a). Thereafter, if the Participant dies or becomes Disabled, the
provisions of Section 11(b) above shall apply, or if the Participant at any time
fails to satisfy at least one of the eligibility requirements of Section 5(a),
then the provisions of Section 11(a)(i) above (including time limits for the
exercise of vested Options) shall apply as if the Participant had experienced a
termination of employment thereunder. The foregoing provisions shall apply
equally to any Stock Appreciation Rights held by the Participant.

(ii) If the Participant does not at the time of Retirement satisfy any of the
eligibility requirements of Section 5(a), then the Participant shall have one
year from the date of retirement in which to exercise all of his or her Options
that were vested on such date and all such Options which are not exercised
within such one-year period shall expire and be of no further force or effect.
All Options that were not vested on the date of Retirement will immediately
expire and be of no further force or effect. The foregoing provisions shall
apply equally to any Stock Appreciation Rights held by the Participant.



d) Sale or Divestiture of Employer.

In the event that the Company sells or divests its controlling interest in any
subsidiary or if its control of an affiliate ceases, then any employee of such
subsidiary or affiliate who is a Participant shall have 90 days from the date of
such sale, divestiture or cessation of control (or one year in the case of a
Participant who has attained the age of 55 on such date) in which to exercise
all of his or her Options that were vested on such date and all such Options
which are not exercised within such 90-day (or one year) period shall expire and
be of no further force or effect. All Options that were not vested on the date
of such sale, divestiture or cessation of control shall immediately expire and
be of no further force or effect. The foregoing provisions shall apply equally
to any Stock Appreciation Rights held by the Participant.



12. PRIVILEGES OF STOCK OWNERSHIP

No Participant shall have any of the rights or privileges of a shareholder of
the Company in respect of any Shares issuable upon exercise of any Option or
Stock Appreciation Right until Shares shall have been issued and delivered: (i)
to the Participant in the form of certificates, (ii) to a brokerage or other
account for the benefit of the Participant either in certificate form or via
"DWAC" or similar electronic means, or (iii) to a book entry or direct
registration account in the name of the Participant. No shares shall be issued
and delivered upon the exercise of any Option or accompanying Stock Appreciation
Rights unless and until there has been compliance with all applicable
requirements of the Securities Act of 1933, as amended (whether by registration
or satisfaction of an available exemption), all applicable listing requirements
of the New York Stock Exchange or any other national securities exchange or
market on which the Common Stock is then listed and any other requirements of
law or of any regulatory bodies having jurisdiction over such issuance and
delivery.

 

13. ADJUSTMENTS

a) Stock splits, reorganizations, etc.

If the outstanding Shares are increased, decreased, changed into or exchanged
for a different number or kind of shares or securities of the Company through
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar transaction, an appropriate and
proportionate adjustment shall be made in the maximum number and kind of shares
or securities as to which Options (and accompanying Stock Appreciation Rights)
may thereafter be granted under this Plan. A corresponding adjustment changing
the number or kind of shares or securities allocated to unexercised Options (and
any accompanying Stock Appreciation Rights), or portions thereof, which shall
have been granted prior to any such change, shall likewise be made. Any such
adjustment in an outstanding Option (or Stock Appreciation Right) shall be made
without change in the aggregate purchase price applicable to the unexercised
portion of such Option (or Stock Appreciation Right) but with a corresponding
adjustment in the Exercise Price for each Share or other unit of any security
covered by the Option (or Stock Appreciation Right).



b) Equity Restructurings.

The Committee may, but shall not be obligated to, make an appropriate reduction
in the Exercise Price of any outstanding Option, and/or grant additional Options
to the holder of any outstanding Option, to compensate for the diminution in the
intrinsic value of the Shares resulting from any non-reciprocal transaction
(i.e., one in which the Company does not receive consideration) between the
Company and its shareholders, such as a spin-off, stock dividend, rights
offering, or recapitalization through a special, substantial nonrecurring
dividend.



c) Change of Control Events. Upon the dissolution or liquidation of the Company,
or upon a reorganization, merger or consolidation of the Company with one or
more corporations as a result of which the Company is not the surviving
corporation, or upon a sale of substantially all the property or more than
eighty percent (80%) of the then outstanding Common Stock of the Company to
another corporation, this Plan shall terminate; provided, however, that
notwithstanding the foregoing, the Board shall provide in writing in connection
with such transaction for any one or more of the following alternatives
(separately or in combinations): (i) for each Option and any accompanying Stock
Appreciation Rights theretofore granted to become immediately exercisable
notwithstanding the provisions of Section 6(c) hereof, (ii) for the assumption
by the successor corporation of the Options and Stock Appreciation Rights
theretofore granted or the substitution by such corporation for such Options and
Stock Appreciation Rights theretofore granted of new options and rights covering
the stock of the successor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices; (iii)
for the continuance of the Plan by such successor corporation in which event the
Plan and the Options and any accompanying Stock Appreciation Rights therefore
granted shall continue in the manner and under the terms so provided; or (iv)
for the payment in cash or stock in lieu of and in complete satisfaction of such
Options and rights. At the discretion of the Committee, any Option Agreement may
contain provisions to the effect that upon the happening of certain events,
including a change in control of the Company (as defined by the Committee in
such Option Agreement), any outstanding Options and accompanying Stock
Appreciation Rights not theretofore vested shall immediately become vested and
exercisable in their entirety, notwithstanding any of the other provisions of
the Option.

d) Authority of Committee. All adjustments under this Section 13 shall be made
by the Committee, whose determination as to which adjustments shall be made, and
the extent thereof, shall be final, binding and conclusive. No fractional Shares
shall be issued under the plan on any such adjustment.



14. AMENDMENT AND TERMINATION OF PLAN

The Board may at any time suspend or terminate the Plan or amend the terms of
the Plan. In the event that any provision of applicable law mandates that any
such amendment be approved by the Company's shareholders, then such amendment
shall be submitted to such shareholders for approval or ratification within a
time period that satisfies such law. In the case of other laws that require
shareholder approval of amendments as a condition to receiving or preserving
certain benefits (e.g., deductibility of certain compensation under Section
162(m) of the Code) or achieving a "safe harbor" status, the Board shall have
sole discretion to determine whether or not to submit amendments to the
Company's shareholders for approval.

The Committee may from time to time increase or decrease the six-month holding
periods specified in the definition of Mature Shares in Section 2 above: (i) to
satisfy applicable legal or accounting requirements; (ii) to secure advantageous
treatment for the Company or the Participants under any provision of law or any
accounting rule, pronouncement or interpretation applicable to financial
statements prepared on the basis of accounting principles generally accepted in
the United States; or (iii) for any reason determined by the Committee to be in
the best interests of the Company or the Participants and not inconsistent with
any applicable legal or accounting requirements. The Committee may eliminate
such holding periods in the event that there are no legal or accounting
requirements that they be imposed or if there is no longer any advantage to the
Company or the Participants that they be imposed and such elimination is
otherwise consistent with applicable legal and accounting requirements. The
Committee may also reinstate holding periods in order to satisfy applicable
legal or accounting requirements or to secure advantageous treatment for the
Company or the Participants of the type contemplated in this paragraph.

Notwithstanding the foregoing, no amendment, suspension or termination of the
Plan by the Board, and no change related to holding periods made by the
Committee pursuant to the foregoing paragraph, shall in any way adversely affect
the rights of a holder of any outstanding Option or accompanying Stock
Appreciation Right without the prior written consent of such holder.

15. ARBITRATION

The Committee may, as a condition to granting Options or Stock Appreciation
Rights, require that a Participant agree in writing to submit all disputes or
claims arising out of or relating to any such Options or Stock Appreciation
Rights to binding arbitration in accordance with such terms as the Committee
shall prescribe.